I cannot agree with the interpretation placed on the contract by the majority opinion.
The 10 acres for which royalty was being paid by reason of an offset well was plainly considered by the parties as a developed tract. The contract amounts to a perpetual lease as to that tract, so long as oil is produced from the offset. That 10 acres, the development of which at this time defendant claims extends the lease for 5 years on another 70 acres, is entirely removed from further consideration in the contract. The statement "As to the seventy acres covered by this paragraph" clearly excludes the aforesaid 10 acres. There is no logical reason for saying that the parties intended that the commencement of a well on that 10 acres would do more than relieve the lessee from further royalty payments measured by the offset well.
I therefore dissent.